Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1, 8 & 15 and the cancellation of claims 6 & 13.  Applicants arguments filed on (11/11/2020) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 12, 14-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication 2012/0169465) in view of Wang et al. (U.S. Patent 9,202,105) & HERGER et al. (U.S. Publication 2015/0254444)
As to claim 1, Chang discloses a configuration system for configuring a plurality of facilities in a vehicle, comprising: a storage module (15, Fig. 1 & [0024, 0029]) provided to store at least one registered user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system) and a plurality of configuration profiles (152, Fig. 1 & [0024] discloses vehicle equipment setting parameters paired with facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system), an image capture module (12, Fig. 1 & [0024-0025] discloses one or more image capture devices to determine a facial expression) provided to capture a facial expression made by a user; an image processing module (14, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor) connected to the image capture module (12, Fig. 1 & [0024-0025] discloses one or more image capture devices to determine a facial expression) and the 15storage module (15, Fig. 1 & [0024, 0029]), wherein the image processing module (14 processor component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers) is provided to determine the user's facial information based on the facial expression, and further to compare the user's facial information with the registered user's facial information ([0026] discloses the face recognition module 13 can also compare the image characteristic point 132 of the face image 131 with the facial characteristic parameters 151 and use comparison result to recognize a user 15 to whom the face image 131 corresponds, so that the control module 14 can, based on the vehicle equipment setting parameter 152 corresponding to the user 15, control the vehicle equipment 19 to enter into a second state 192.); and a control unit (14 control component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers) connected to the image processing module (14 processor component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers), wherein the control 20unit (14 control component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers) is provided to modify the facility's setting conforming with one of the configuration profiles if the user's facial information approximately matches the registered user's facial information (34, Fig. 3 & [0038] discloses controlling vehicle equipment to enter into a first state based on the input facial expression matched in memory…See 31-34, Fig. 3); the control unit (14 control component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers) is provided to modify a facility setting of a first facility conforming with a first configuration profile when the facial expression matches with a first default 25facial expression (34, Fig. 3 & [0038] discloses controlling vehicle equipment to enter into a first state based on the input facial expression matched in memory…See 31-34, Fig. 3); and the control unit (14 control component, Fig. 1 & [0026] discloses control module 14 is preferably a microprocessor, or a vehicle computer. Examiner submits computers include processors and controllers) is provided to modify a facility setting of a second facility conforming with a second configuration profile when the facial expression matches with a second default facial expression (35-37, Fig. 3 & [0038-0039] discloses controlling vehicle equipment to enter into a second state based on the input facial expression matched in memory) ([0026] discloses vehicle equipment 19 (i.e. applicant facility first/second) corresponds to controlling a vehicle seat, an audio/visual (A/V), an illumination device, an air-conditioner, or an network access device)
Chang above discloses comparing facial expressions in relation to configuration profile identification.  Chang is silent to comparing facial motion in relation to configuration profile identification.
However, Wang discloses comparing facial motion (616, Fig. 6 & Col. 9 Lines 54 to Col. 10 Line 24 discloses comparing new input user face information to stored facial information to ascertain a difference/similarity level) (See facial binding enrollment Fig. 5) (516, Fig. 5 & Col. 9 Lines 13-55 discloses storing bounding images, video clips, models or other information together with its corresponding user profile. These videos for example include facial gestures)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang’s disclosure to include the above limitations in order to minimize the ability of another person to spoof the authentication process. 
Chang in view of Wang is silent to facial motion comprising a combination of facial expressions.
However, HERGER’s [0026] discloses facial motion comprising a combination of facial expressions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang in view of Wang’s disclosure to include the above limitations in order to strengthen authentication protocols and/or prevent spoofing. 
As to claim 8, Chang discloses a method for configuring a plurality of 25facilities in a vehicle, comprising: storing facial information (via 15, Fig. 1 & [0024, 0029]) of at least one registered user and a plurality of configuration profiles (152, Fig. 1 & [0024] discloses vehicle equipment setting parameters paired with facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system), wherein each of the configuration (152, Fig. 1 & [0024] discloses vehicle equipment setting parameters paired with facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system) is associated with a default facial expression made by the registered user and a facility setting of at least one of the facilities 30configured by the registered user;3Appl. No. 16/183,744 Reply to Office action of June 30, 2020capturing a facial expression made by a user (32-33, Fig. 3 & [0037] discloses a face image of a user in the vehicle…Step 33 extracts); retrieving the user's facial information based on the facial expression; comparing the user's facial information with the registered user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system); and 5modifying the facility's setting conforming with one of the configuration profiles if the user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system) approximately matches the registered user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system); wherein a facility setting of a first facility conforming with a first configuration profile is modified when the facial expression matches with a first default facial expression; and a 10facility setting of a second facility conforming with a second configuration profile is modified when the facial expression matches with a second default facial expression. (35-37, Fig. 3 & [0038-0039] discloses controlling vehicle equipment to enter into a second state based on the input facial expression matched in memory) ([0026] discloses vehicle equipment 19 (i.e. applicant facility first/second) corresponds to controlling a vehicle seat, an audio/visual (A/V), an illumination device, an air-conditioner, or an network access device)
Chang above discloses comparing facial expressions in relation to configuration profile identification.  Chang is silent to comparing facial motion in relation to configuration profile identification.
However, Wang discloses comparing facial motion (616, Fig. 6 & Col. 9 Lines 54 to Col. 10 Line 24 discloses comparing new input user face information to stored facial information to ascertain a difference/similarity level) (See facial binding enrollment Fig. 5) (516, Fig. 5 & Col. 9 Lines 13-55 discloses storing bounding images, video clips, models or other information together with its corresponding user profile. These videos for example include facial gestures)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang’s disclosure to include the above limitations in order to minimize the ability of another person to spoof the authentication process. 
Chang in view of Wang is silent to facial motion comprising a combination of facial expressions.
However, HERGER’s [0026] discloses facial motion comprising a combination of facial expressions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang in view of Wang’s disclosure to include the above limitations in order to strengthen authentication protocols and/or prevent spoofing. 
As to claim 15, Chang discloses A non-transitory machine-readable storage medium including instructions which, when performed by one or more processors, cause the one or 15more processors to perform a method on an electronic device having a camera for configuring a plurality of facilities in a vehicle, the method comprising: storing (via 15, Fig. 1 & [0024, 0029]) facial information of at least one registered user and a plurality of configuration profiles (152, Fig. 1 & [0024] discloses vehicle equipment setting parameters paired with facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system), wherein each of the configuration profiles is 20associated with a default facial expression made by the registered user and a facility setting of at least one of the facilities configured by the registered user; capturing a facial expression made by a user; retrieving the user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system) based on the facial expression; 25comparing the user's facial information with the registered user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system); and modifying the facility's setting conforming with one of the configuration profiles if the user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system) approximately matches the registered user's facial information (151, Fig. 1 & [0024] discloses facial characteristic parameters for a plurality of users who have been registered on the vehicle apparatus control system); wherein a facility setting of a first facility conforming with a first configuration profile is modified5Appl. No. 16/183,744 Reply to Office action of June 30, 2020when the facial expression matches with a first default facial expression; and a facility setting of a second facility conforming with a second configuration profile is modified when the facial expression matches with a second default facial expression. (35-37, Fig. 3 & [0038-0039] discloses controlling vehicle equipment to enter into a second state based on the input facial expression matched in memory) ([0026] discloses vehicle equipment 19 (i.e. applicant facility first/second) corresponds to controlling a vehicle seat, an audio/visual (A/V), an illumination device, an air-conditioner, or an network access device)
Chang above discloses comparing facial expressions in relation to configuration profile identification.  Chang is silent to comparing facial motion in relation to configuration profile identification.
However, Wang discloses comparing facial motion (616, Fig. 6 & Col. 9 Lines 54 to Col. 10 Line 24 discloses comparing new input user face information to stored facial information to ascertain a difference/similarity level) (See facial binding enrollment Fig. 5) (516, Fig. 5 & Col. 9 Lines 13-55 discloses storing bounding images, video clips, models or other information together with its corresponding user profile. These videos for example include facial gestures)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang’s disclosure to include the above limitations in order to minimize the ability of another person to spoof the authentication process. 
Chang in view of Wang is silent to facial motion comprising a combination of facial expressions.
However, HERGER’s [0026] discloses facial motion comprising a combination of facial expressions.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang in view of Wang’s disclosure to include the above limitations in order to strengthen authentication protocols and/or prevent spoofing. 
As to claim 2, Chang in view of Wang & HERGER discloses everything as disclosed in claim 1. In addition, Chang discloses wherein the registered user's facial information contains the registered users' at least one facial feature ([0026] discloses the face recognition module 13 can also compare the image characteristic point 132 of the face image 131 with the facial characteristic parameters 151 and use comparison result to recognize a user 15 to whom the face image 131 corresponds, so that the control module 14 can, based on the vehicle equipment setting parameter 152 corresponding to the user 15, control the vehicle equipment 19 to enter into a second state 192.) and a variation of the facial feature over one of the default facial motion.
As to claims 3, 9 & 16, Chang in view of Wang & HERGER discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Chang discloses wherein the user's facial information contains the user's at least one facial feature (12, Fig. 1 & [0024-0025] discloses one or more image capture devices to determine a facial expression) and a variation of the facial feature over the facial motion. 
As to claims 5, 12 & 19, Chang in view of Wang & HERGER discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Chang discloses wherein the configuration system verifies the user as the registered user if the user's facial information matches the registered user's facial information.  ([0026] discloses the face recognition module 13 can also compare the image characteristic point 132 of the face image 131 with the facial characteristic parameters 151 and use comparison result to recognize a user 15 to whom the face image 131 corresponds, so that the control module 14 can, based on the vehicle equipment setting parameter 152 corresponding to the user 15, control the vehicle equipment 19 to enter into a second state 192.)
As to claims 7, 14 & 20, Chang in view of Wang & HERGER discloses everything as disclosed in claims 1, 8 & 15 respectively. In addition, Chang discloses further comprising a translation module provided to translate the configuration profile to be applicable to the at least one of ([0026] discloses the face recognition module 13 can also compare the image characteristic point 132 of the face image 131 with the facial characteristic parameters 151 and use comparison result to recognize a user 15 to whom the face image 131 corresponds, so that the control module 14 can, based on the vehicle equipment setting parameter 152 corresponding to the user 15, control the vehicle equipment 19 to enter into a second state 192.)
Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication 2012/0169465) in view of Wang et al. (U.S. Patent 9,202,105) & HERGER et al. (U.S. Publication 2015/0254444) as applied in claims 1, 8 & 15 above, further in view of Gordon (U.S. Publication 2018/0096196) 
As to claims 4, 11 & 18, Chang in view of Wang & HERGER discloses everything as disclosed in claims 1, 8 & 15 but is silent to wherein the image processing module applies a dynamic time wrapping technique to determine if the user's facial information approximately matches the registered Page 22 of 27user's facial information.
However, Gordon’s Fig. 10 & Para. 0015, 0098 discloses wherein the image processing module applies a dynamic time wrapping technique to determine if the user's facial information approximately matches the registered Page 22 of 27user's facial information.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang in view of Wang & HERGER’s disclosure to include the above limitations in order to reduce the risk of impersonations successfully mimicking facial features.
Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Publication 2012/0169465) in view of Wang et al. (U.S. Patent 9,202,105) & HERGER et al. (U.S. Publication 2015/0254444) as applied in claims 8 & 15 above, further in view of Hatano (U.S. Publication 2008/0166052)
As to claims 10 & 17, Chang in view of Wang & HERGER discloses everything as disclosed in claims 8 & 15 but is silent to wherein retrieving at least facial feature of the user; and calculating a variation of the user's facial feature over the facial motion; wherein the user's facial information contains the user's facial feature and the variation of the facial feature over the facial motion.
However, Hatano’s Paragraphs 0023, 0058 & 0063 discloses wherein retrieving at least facial feature of the user; and calculating a variation of the user's facial feature over the facial motion; wherein the user's facial information contains the user's facial feature and the variation of the facial feature over the facial motion.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Chang in view of Wang & HERGER’s disclosure to include the above limitations in order to determine user activity status.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661